—Judgment modified on the law and as modified affirmed without costs and judgment granted in accordance with the following Memorandum: Supreme Court properly rejected the contention of defendants Valley Forge Insurance Company (Valley Forge) and CNA Insurance Company (CNA) that the automobile liability insurance policy that Valley Forge and CNA issued to defendant Louis C. Mancuso did not provide coverage to David L. Mancuso for the May 23, 1991 accident that resulted in the underlying tort action. David Mancuso was listed in the relevant insurance policy as a "named driver” along with his parents. The failure of the policy to define the term "named driver” or to exclude it from coverage gives rise to an ambiguity that must be construed in favor of the insured (see, Tri Town Antlers Found, v Fireman’s Fund Ins. Co., 76 NY2d 841). If Valley Forge and CNA wished to exclude "named driver” from coverage, they were required to do so in clear and unmistakable language (see, Seaboard Sur. Co. v Gillette Co., 64 NY2d 304, 311). They did not do so and we conclude therefrom that the parties intended that David Mancuso be afforded the same coverage as his parents under the policy.
Supreme Court, in granting the cross motions of plaintiff and Louis and David Mancuso for summary judgment, should also have declared the rights of the parties (see, Sanchez v Eckstrom, 203 AD2d 931 [decided herewith]). The judgment is modified, therefore, and judgment is granted declaring that the automobile liability insurance policy issued by Valley Forge and CNA to Louis Mancuso provides coverage for David Mancuso for the May 23, 1991 automobile accident.
All concur except Lawton and Davis, JJ., who dissent and vote to reverse in the following Memorandum.